IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-40469
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                               versus

                   JOSE MAXIMILIANO MENA-RAMIREZ,

                                          Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. L-01-CR-553-ALL
                        --------------------
                           March 18, 2003


Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

            Jose Maximiliano Mena-Ramirez pleaded guilty to illegal

reentry following deportation in violation of 8 U.S.C. § 1326(a)

and (b)(2).    Pursuant to a judgment dated October 29, 2001, Mena-

Ramirez was sentenced to 57 months’ imprisonment.   He appeals the

denial of his 18 U.S.C. § 3582(c) motion for modification of his

sentence.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 02-40469
                                     -2-

          Mena-Ramirez also filed a direct appeal of his sentence.

In his direct appeal, this court granted Mena-Ramirez’s unopposed

motion to vacate the district court judgment of October 29, 2001,

and remanded the matter for resentencing.              See United States v.

Mena-Ramirez, No. 01-40314, (5th Cir. May 28, 2002) (unpublished).

On   October   18,   2002,   the    district   court    issued     a    judgment

resentencing Mena-Ramirez to 30 months’ imprisonment.

          Because this court vacated the judgment dated October 29,

2001, and because Mena-Ramirez has been resentenced, the issues

raised in the appeal of the motion for reduction of sentence

imposed   in   the   judgment      dated   October   29,   2001,       are   moot.

Accordingly, this appeal is DISMISSED.